DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2004/0020989 A1) in view of He et al. (US 6088482).
Regarding claim 1, Muramatsu teaches a computer-implementable method for facilitating decoding of an encoded geometry, comprising:
scanning a plurality of multi-dimensional symbols (finder pattern, alignment pattern, timing pattern, data cells, Fig. 1) , each of the plurality of multidimensional symbols being scanned from a plurality of angles (Fig. 17, Fig. 18);
identifying each of the plurality of multi-dimensional symbols for each angle (S001, S003); and

Muramatsu does not teach the details of the plurality of multidimensional symbols.
He teaches each of the plurality of multi-dimensional symbols representing a plurality of constrained values, each of the plurality of constrained values including a two-dimensional value, the two-dimensional value being represented by a hexagonally shaped polygon (coordinate location), the two-dimensional value comprising a representation of lines and vertices of the hexagonally shaped polygon (Fig. 4), the scanning detecting a location of each vertex of the vertices of the hexagonally shaped polygon and a length of each line of the lines of the hexagonally shaped polygon determining the exact location of the hexagonally shaped polygon and mapping the entire grid requires knowing the vertices locations and side lengths – Fig. 4, Fig. 8, Fig. 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the scanning process taught by He because it allows a more accurate reading of a code despite variable rotation and angles of scanning, and allows for a more efficient scanning with significantly reduced computation requirements (Col. 6 Lines 12).
Regarding claim 2, Muramatsu teaches wherein:
scanning the plurality of multi-dimensional symbols comprises multiple iterations, a first iteration identifying a first symbol and a second iteration identifying a second symbol (Fig. 5).
Regarding claim 3, Muramatsu teaches wherein:
the identifying each of the plurality of multi-dimensional symbols comprises:
identifying a plurality of points on a bezel (S001);
identifying a glyph corresponding to the plurality of points, the glyph comprising glyph information (S003); and

Regarding claim 4, Muramatsu teache wherein:
the identifying each of the plurality of multi-dimensional symbols comprises:
identifying a plurality of shapes in a bezel (S001);
identifying a glyph corresponding to the plurality of shapes, the glyph comprising glyph information (S003); and
comparing glyph information with information stored in the encoded geometry repository [0116].
Regarding claim 5, Muramatsu teaches wherein:
identifying each of the plurality of multi-dimensional symbols comprises one or more of filtering a set of points and a set of shapes (Fig. 10).
Regarding claim 6, Muramatsu teaches further comprising:
performing a machine learning operation, the machine learning operation comprising the scanning and the identifying (Fig. 5, Fig. 7).
Regarding claims 7-18, these claims are analogous to the claims above, and are therefore also taught by Muramatsu in view of He.
Regarding claims 19 and 20, Muramatsu teaches wherein the computer executable instructions are deployable to a client system from a server system at a remote location, and the computer executable instructions are provided by a service provider to a user on an on-demand basis [0102, 0103].
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of He and are required by the amendments regarding the hexagonal polygons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876